—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from enforcing an order of the Supreme Court, Westchester County (Rosato, J.), entered June 13, 2000, and a supplemental order of the same court, dated June 20, 2000, issued in a proceeding entitled “In the Matter of the Application to Require Patrick Baxter to Permit the Taking of Blood Samples From His Body”, pending in the Supreme Court, Westchester County, under Index No. 2000-00207, which directed the petitioner to provide the blood samples.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available *327only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Thompson, J. P., Friedmann, Luciano and Feuerstein, JJ., concur.